      CASE 0:20-cv-01452-ECT-ECW Document 4 Filed 06/25/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Farnam Street Financial, Inc.,                    Case No. 20-CV-1452 (SRN/ECW)

                        Plaintiff,

           v.

 The Riveter, Inc.,

                        Defendant.


                 ORDER OF RECUSAL AND DIRECTION TO THE
                CLERK OF COURT FOR REASSIGNMENT OF CASE

       The above-captioned case has been assigned to the undersigned, a Judge of the

above Court. Pursuant to Title 28, United States Code, Section 455, the undersigned

recuses herself from hearing this matter. Accordingly,

       IT IS ORDERED pursuant to this Court’s Assignment of Cases Order dated January

10, 2020, the above-captioned action shall be resubmitted to the Clerk of Court for

reassignment, and the Clerk is further directed to void and reuse a card on the appropriate

list of the automated case assignment system.



 Dated: June 25, 2020                           s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
